DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/10/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 3/10/2022, have been fully considered.  
As indicated in the previous Action mailed on 9/15/2021, Applicant’s elected compound species – 
    PNG
    media_image1.png
    143
    208
    media_image1.png
    Greyscale
, which reads upon instant claims 1-2, 4 and 18-19 – has been searched and is considered to be free of the art and non-obvious (see Paragraphs 6-9 in the Non-Final Rejection mailed 9/15/2021).
As such, in that Action, the search was expanded to the following claimed species
    PNG
    media_image2.png
    180
    270
    media_image2.png
    Greyscale
  and claims 1-2, 4 and 18 were rejected over CAS RN 1901130-88-8
In the instant Response filed 3/10/2022, Applicant has amended the claims to exclude the above compound species.
Accordingly, the rejections of claims have been WITHDRAWN and the search has been again expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image3.png
    151
    338
    media_image3.png
    Greyscale
wherein R1 is substituted aryl (i.e., phenyl) wherein the substituent is C1-alkoxy; Y is N and W is CH; Q is N and Z is O; n is 1; R2, R3a and R3b are each H; and R4 is phenyl substituted with halogen – which reads on pending claim 1 as well as composition claim 19.  A NEW rejection to those claims follows.  
Since the search has not been expanded beyond the single additional species identified above, claims 2, 4 and 18, which are directed to the elected species but which does not include the single additional species, are objected to as indicated below, and have not been further examined. 
Claim Objections
Claim 1 is objected to for the following reason:
As amended, claim 1 is drawn to “[a] compound of formula (1)… [wherein] R1 is a substituted aryl or heteroaryl” which could be understood to require that both the aryl and heteroaryl of R1 be substituted.  Yet, as further specified by the claim, “the heteroaryl is unsubstituted or substituted”.  Although the claim is not indefinite, defining R1 as “a substituted aryl or heteroaryl” leads to initial confusion.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 1070707-49-1 (entered into STN on 11/04/2008).
Claim 1 is drawn to a compound of formula (I) which embraces the following compound species
    PNG
    media_image3.png
    151
    338
    media_image3.png
    Greyscale
 wherein R1 is substituted aryl (i.e., phenyl) wherein the substituent is C1-alkoxy; Y is N and W is CH; Q is N and Z is O; n is 1; R2, R3a and R3b are each H; and R4 is phenyl substituted with halogen.  
The compound is taught by CAS RN 1070707-49-1.
Accordingly, claim 1 is anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over by CAS RN 1070707-49-1 (entered into STN on 11/04/2008) as applied to claim 1above, in further view of Ito et al (Cancer Science 94:3-8, 2003; of record).
Claim 19 is drawn to a pharmaceutical composition comprising a compound of claim 1 admixed with at least one pharmaceutically acceptable carrier.
As discussed above, a compound of claim 1 is taught by CAS RN 1070707-49-1.
However, CAS RN 1070707-49-1 does not teach a pharmaceutical composition comprising said compound along with a pharmaceutically acceptable carrier as instantly claimed.
Yet, Ito et al teach “[a] reliable medium-term bioassay system for rapid detection of carcinogenic potential of chemicals in the human environment” (Abstract).  As further taught by Ito et al, the “test chemicals are usually given in the diet or the drinking water” – i.e. a pharmaceutically acceptable carrier (Abstract).  
Based further on Ito et al, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to prepare a pharmaceutical composition of the compound CAS RN 1070707-49-1 by combining it with a pharmaceutically acceptable carrier n an effort to identify the carcinogenic potential of said compound.   The issue of carcinogenicity is of interest to every chemist that is exposed to any compound, irrespective of the known uses of the compound, since a chemist would always want to know if a compound she or he is handling has carcinogenic potential.
In view of all of the foregoing, instant claim 19 is rejected as prima facie obvious.
Claim Objections
Claims 2, 4 and 18 are objected to as depending from a rejected base claim.

Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611